UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4494


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HASSAN RICHARD MILLER, a/k/a Ernest Danielle Smith,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:97-cr-00726-CMC-1)


Submitted:    May 18, 2009                  Decided:   June 12, 2009


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell W. Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.    John David Rowell, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hassan        Richard          Miller       pled     guilty       in      2003     to

possession         with    intent       to     distribute        crack       cocaine       and   was

sentenced to 262 months imprisonment.                        Miller appealed, claiming

that    his   sentence       violated          the     holdings     in   United        States     v.

Booker, 543 U.S. 220 (2005), and United States v. Hughes, 401

F.3d    540   (4th        Cir.    2005).           This    court     agreed       and      vacated

Miller’s      sentence           for     resentencing            consistent       with       those

opinions.          See United States v. Miller, No. 03-4976, 2006 WL

237108 (4th Cir. Feb. 1, 2006) (unpublished).                                  On remand, the

district      court       determined         that      Miller’s     total       offense      level

remained      at    36.       With      a     criminal     history       category          IV,   the

resulting          guideline           range       remained        at        262-327        months

imprisonment.             The court again sentenced Miller to 262 months

imprisonment.             We again vacated Miller’s sentence because, on

the record before us, we were unable to discern whether the

district court considered the factors enumerated in 18 U.S.C. §

3553(a) (2006) or whether it did so properly.                                See United States

v. Miller, No. 06-4363, 2008 WL 410460 (4th Cir. Feb. 15, 2008)

(unpublished).

              At his third sentencing hearing, the district court

again    heard       argument          from       Miller’s       counsel       for     a    below-

guidelines     sentence          based       on    his    conduct       in    prison       and   the

lengthy sentence he is currently serving for another (federal)

                                                   2
conviction in North Carolina.          At the conclusion of the hearing,

the court sentenced Miller to 210 months imprisonment, to run

fully (versus partially) concurrently with his term in North

Carolina.   Miller noted a timely appeal.

            Miller’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), in which he asserts

that there are no meritorious issues for appeal, but questions

whether the sentence was reasonable.               Although advised of his

right to do so, Miller has not filed a supplemental pro se

brief.   Finding no error, we affirm.

            We review Miller’s sentence for abuse of discretion.

Gall v. United States, 128 S. Ct. 586, 597 (2007). The first

step in this review requires us to ensure that the district

court committed no significant procedural error such as failing

to calculate (or improperly calculating) the guidelines range,

treating the guidelines as mandatory, failing to consider the

§ 3553(a)    factors,      selecting    a   sentence    based   on     clearly

erroneous facts, or failing to adequately explain the chosen

sentence.    Id.   We then consider the substantive reasonableness

of the sentence imposed, taking into account the totality of the

circumstances.      Gall, 128 S. Ct. at 597.             When reviewing a

sentence    on   appeal,    we   presume    that    a   sentence     within    a

properly-calculated     guidelines     range   is    reasonable.      Rita    v.



                                       3
United    States,    551    U.S.     338,          ,   127    S.   Ct.    2456,   2462-69

(2007).

            The record reveals that the district court applied the

sentencing      guidelines      as    advisory,         considered        the   § 3553(a)

factors,    and     sentenced      Miller       within    his      properly-calculated

advisory    guidelines      range     of    210-262       months     of    imprisonment.

Under these circumstances, we find the sentence was reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We    therefore    affirm       the       district     court’s     judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.          If the client requests that a petition be

filed,    but     counsel   believes        that       such   a    petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.               Counsel’s motion must state that

a copy thereof was served on the client.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                            4